Citation Nr: 0632115	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-02 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for a disability 
manifested by chest pains.

3.  Entitlement to service connection for temporomandibular 
joint disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a sinus disability. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to September 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2002 rating decision 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a substantive appeal statement of April 2006, the veteran 
checked a box indicating that he wanted a BVA hearing at a 
local VA office before of member of the BVA.  On an 
associated hearing request form, he also stated that he 
wanted a local hearing with a VA regional office decision 
review officer.  

A hearing before either a travelling Veterans Law Judge or 
before the RO decision review officer must be scheduled at 
the RO level, and, accordingly, a remand is required.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) ("claimant has right to a hearing before 
[issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.700, 20.704).  




Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should add the veteran's name to 
the schedule of hearings to be conducted 
by the RO decision review officer, and to 
the schedule of hearings to be conducted 
at the RO before a Veterans Law Judge, 
and notify the veteran of the scheduled 
hearings at the latest address of record.  
A copy of the notice provided to the 
veteran of the scheduled hearings should 
be placed in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


